



Exhibit 10.1


FRANKLIN RESOURCES, INC.
AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN


(amended and restated December 10, 2019)
(amended and restated June 14, 2016)
(amended and restated October 20, 2014)
(amended and restated October 22, 2012)
(amended and restated March 16, 2010)
(amended and restated December 13, 2006)
(amended and restated December 16, 2005)
(amended and restated September 22, 2005)
(amended and restated December 16, 2004)
(amended and restated December 11, 2003)


I.
PURPOSE



Franklin Resources, Inc. has established this Amended and Restated Annual
Incentive Compensation Plan to attract, retain, and motivate eligible employees
to achieve the highest levels of performance results in the financial services
business by providing them an opportunity to share in the organization’s annual
performance results.
II.
DEFINITIONS



When used in this plan document, the following words and phrases shall have the
following meanings:
2.1“Award Pool” means the total amount, denominated in U.S. dollars, available
for funding Incentive Awards under the Plan for an applicable Plan Year.


2.2“Bonus Opportunity” means a potential bonus target for a Participant.


2.3“Committee” means the Compensation Committee of the Board of Directors of the
Company, and/or another committee of the Board of Directors to the extent of
such other committee’s authority granted by the Board of Directors of the
Company.


2.4“Company” means Franklin Resources, Inc., a Delaware corporation, and its
direct and indirect subsidiaries.


2.5“Compensation Committee” means the Compensation Committee of the Franklin
Resources, Inc. Board of Directors.


2.6“Equity Award” means a grant of Stock, Options, SARs, Stock Awards,
Restricted Stock Awards or Restricted Stock Unit Awards under the 2002 Universal
Stock Incentive Plan or successor equity compensation plan, or Mutual Fund Unit
Awards.


2.7“Grantor” means Management or a Committee, as applicable.


2.8“Incentive Award” means either an Equity Award or cash awarded to a
Participant under this Plan.


2.9“Management” means one or more of the executive officers of the Company.




1

--------------------------------------------------------------------------------





2.10“Mutual Fund Unit Award” (also referred to as “Restricted Fund Units” from
time to time) means the grant of a right to receive shares in mutual funds or
other investment funds sponsored by the Company, or cash depending on the
applicable award agreement, upon the vesting of the units, with such right to
receive shares in such mutual funds (or cash) subject to a risk of forfeiture or
other restrictions that will lapse based on the completion of service or
achievement of performance objectives by the Participant, as determined by a
Committee.


2.11“Option” means the grant of a right to purchase Stock at a specified
exercise price, with the right to purchase such shares of Stock subject to the
completion of service or achievement of performance objectives by the
Participant, as determined by a Committee.


2.12“Participant” means each employee who has been determined by the Grantor to
be a Participant pursuant to Article III.


2.13“Plan” means the Amended and Restated Annual Incentive Compensation Plan as
set forth in this document, as amended from time to time.


2.14“Pre-Bonus Operating Income” (hereafter “PBOI”) means the consolidated
operating income of the Company, calculated before non-operating interest, taxes
and extraordinary items and before the accrual for any Incentive Awards and, if
applicable, any “Actual Awards” as defined under the Company’s 2014 Key
Executive Incentive Compensation plan, or any successor plan, in each case
determined in a manner consistent with the Company’s consolidated statement of
income for the applicable Plan Year.


2.15“Plan Year” means the 12-month period beginning on the first day of each
fiscal year of the Company.


2.16“Restricted Stock Award” means the grant of shares of Stock, with such
shares of Stock subject to a risk of forfeiture or other restrictions that will
lapse based on the completion of service or achievement of performance
objectives by the Participant, as determined by a Committee.


2.17“Restricted Stock Unit Award” means the grant of a right to receive Stock or
cash in lieu of Stock, depending on the terms of the applicable award agreement,
upon the vesting of the units, with such right to receive Stock (or cash)
subject to a risk of forfeiture or other restrictions that will lapse based on
the completion of service or achievement of performance objectives by the
Participant, as determined by a Committee.


2.18“SAR” means the grant of a right to receive, in cash or Stock (as determined
by a Committee), value equal to (or otherwise based on) the excess of (a) the
fair market value of a specified number of shares of Stock at the time of
exercise over (b) a specified exercise price, with the right to receive such
value in cash or Stock subject to the completion of service or achievement of
performance objectives by the Participant, as determined by a Committee.


2.19“Stock” means Franklin Resources, Inc. common stock reserved for issuance
under the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan or
successor equity compensation plan, as may be amended and restated from time to
time.


2.20“Stock Award” means the grant of a right to receive Stock.


III.
PARTICIPATION



All individuals who are employees at the beginning of the Plan Year, except
employees who participate in commission-based incentive plans or employees who a
Grantor determines in its sole discretion are ineligible, are eligible to be
designated by a Committee or Management as Participants during that Plan Year.
Employees, including but not limited to employees hired during a Plan Year, may
be added to the Plan as Participants in the sole discretion of a Committee or
Management.




2

--------------------------------------------------------------------------------





IV.
AWARD POOL FUNDING AND INDIVIDUAL AWARDS



4.1For each Plan Year, the Compensation Committee shall determine the amount to
be allocated to the Award Pool, not to exceed Thirty Percent (30%) of PBOI.


4.2The Grantor may generally determine the amount of Bonus Opportunities under
the Plan. A Committee has the sole and absolute discretion to grant any Equity
Award. The Compensation Committee has the sole and absolute discretion to
increase or decrease an Incentive Award payable to a member of Management.
Management or a Committee may award cash Incentive Awards.


4.3The actual amounts allocated to the Award Pool may be determined and/or
revised by the Compensation Committee at any time during or after the end of
each Plan Year, based upon actual or projected Company performance and PBOI.
Amounts not allocated as Incentive Awards do not carry over to the next Plan
Year.


4.4Incentive Awards may be awarded during or following the end of each Plan
Year. The amount of any Incentive Awards awarded prior to the end of a Plan Year
shall be credited against the Award Pool for such Plan Year so that the net
amount remaining in the Award Pool is available for Incentive Awards determined
and awarded after the end of such Plan Year. Actual Incentive Awards may vary
from the Bonus Opportunities depending on the PBOI allocated or projected to be
allocated to the Award Pool and on a Participant’s individual performance.


4.5No employee is entitled to receive an Incentive Award for any Plan Year.
Generally a Participant’s Incentive Award will be based upon an evaluation of a
Participant’s overall performance, including the successful accomplishment of
annual goals and objectives and the desire to retain and motivate the
Participant, as well as other performance factors such as business unit
performance and overall Company performance. Notwithstanding an employee’s
individual performance, however, and despite anything to the contrary in this
Plan, the Grantor has absolute discretion to determine the amount of any
Incentive Award, including discretion to increase or decrease a recommended
award, or to determine not to award any Incentive Award. Past Incentive Awards
awarded to a Participant are not an indicator of future participation in the
Award Pool or of the amount of any future Incentive Awards that may be awarded
to the Participant. In order to promote the highest levels of individual
performance, there is no minimum or maximum amount which applies to individual
Incentive Awards of any Participant.


V.
AWARD OF AND PAYMENT UNDER INCENTIVE AWARDS GENERALLY



5.1Cash and/or equity awarded as part of an Incentive Award may be paid or
become vested, as applicable, in the following time and manner:


(a)Incentive Awards may be subject to such restrictions and vesting as
determined by a Committee to be appropriate.


(b)Any Equity Awards granted as part of an Incentive Award shall be governed by
the terms of the applicable award agreement evidencing such Equity Award, and
either (i) or (ii) as follows: (i) in the case of Equity Awards other than
Mutual Fund Unit Awards, the 2002 Universal Stock Incentive Plan or any
successor plan, and once granted to the recipient shall not be governed by or
subject to the terms of this Plan, (ii) in the case of Mutual Fund Unit Awards,
the terms of this Plan.


(c)The cash portion of an Incentive Award shall be paid at such time and in such
manner as the Grantor determines. Participants shall be notified in writing as
to the date and time of payment of any deferred portion of the Incentive Award.


(d)Equity Awards granted as part of an Incentive Award shall be granted
effective as of such time during or after the end of the Plan Year as determined
by a Committee. Notwithstanding anything in the Plan to the contrary, Equity
Awards and any modifications thereto shall be made by a Committee.




3

--------------------------------------------------------------------------------





(e)Notwithstanding the foregoing, with respect to any Incentive Award granted to
a Participant who is a United States resident or subject to United States law,
the payment of such Incentive Award shall be completed no later than two and
one-half (2½) months following the end of the calendar year in which such
Incentive Award is earned. Payment timing shall be determined by the Committee
for any other Participant, subject to applicable law.


5.2Application of Code Section 409A.


The Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or an exemption or
exclusion therefrom and, with respect to amounts that are subject to
Section 409A of the Code, the Plan shall be administered in all respects in
accordance with Section 409A of the Code. Notwithstanding any other provision of
this Plan to the contrary, the Company, in its sole discretion and without
Participant consent, may amend or modify the Plan in any manner to provide for
the application and effects of Section 409A of the Code (relating to deferred
compensation arrangements) and any related regulatory or administrative guidance
issued by the Internal Revenue Service, or any successors thereto. The Company
shall have the authority to delay the payment of any benefits described under
the Plan to the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies) and in such event, any such
payments to which a Participant would otherwise be entitled during the six
(6) month period immediately following his or her separation from service
(within the meaning of Section 409A of the Code) will be made on the first
business day following the expiration of such six (6) month period. If the
Participant dies following a separation from service and prior to the payment of
any amounts delayed in accordance with the prior sentence, such amounts shall be
paid to the Participant’s estate or applicable beneficiary within thirty
(30) days after the date of the Participant’s death. None of the Company, the
Committee nor any of the Company’s employees, directors or representatives shall
have liability to any Participant with respect to Section 409A of the Code.


VI.
AWARD OF OR PAYMENT UNDER INCENTIVE AWARDS IN EVENT OF TERMINATION OF EMPLOYMENT



6.1Termination of Employment.


(a)Except as otherwise noted in Section 6.1(c) below, and subject to the terms
of any governing award agreement, Participants must be employed with the Company
both on the date Incentive Awards are awarded and the date Incentive Awards are
paid in order to be eligible to receive the award of, or payment under, an
Incentive Award.


(b)Subject to Section 6.1(c) and the terms of any applicable award agreement, a
Participant shall have no right to an Incentive Award, and shall forfeit any
awarded Incentive Award, which shall be cancelled without payment of any
consideration to a Participant therefor, if the Participant’s employment
terminates, for any reason, (i) before the date an Incentive Award is awarded to
the Participant or, (ii) in the case of an Incentive Award that includes a cash
award, before the cash payment under that Incentive Award has been made, in each
case whether or not the Participant has been notified of his or her Incentive
Award. For purposes of this Section 6.1(b), an Equity Award shall be considered
to have been awarded to a Participant when the Equity Award has been granted to
the Participant in accordance with the Company’s then-applicable Equity Award
grant procedures.




4

--------------------------------------------------------------------------------





(c)Notwithstanding the foregoing, the Grantor can decide in its sole and
absolute discretion to award a cash Incentive Award, or make a cash payment
under an Incentive Award previously awarded, to a Participant whose employment
ends for any reason. The Grantor has the sole and absolute discretion to
determine the amount of any Incentive Award awarded to a terminated employee.
The Grantor shall, when exercising discretion to award such an Incentive Award,
and in determining the amount of any specific cash Incentive Award to a
terminated employee, consider that it is not practical or effective to award
amounts that would otherwise have reflected future incentives to departed
employees. Any Incentive Award awarded pursuant to this Section 6.1(c) in the
discretion of the Grantor shall be paid in cash in a single payment as soon as
practical following when the Incentive Award would have otherwise been paid
absent the employee’s termination, or as otherwise determined by the Grantor but
subject to Section 5.1(e) above.


(d)There is no obligation, either expressed or implied, that the Grantor must
actually consider awarding an Incentive Award, or making any payment under any
Incentive Award already awarded but not yet accepted and paid, to an employee
whose employment ends for any reason.


VII.
AMENDMENT OR TERMINATION



7.1Amendment.


The Compensation Committee reserves the right, in its sole discretion to amend,
modify or suspend this Plan at any time in whole or in part; provided, however,
that no amendment, modification or suspension shall result in the forfeiture or
cancellation of any Participant’s Incentive Award(s) already awarded before the
date the Compensation Committee approves such amendment, modification or
suspension, unless otherwise agreed to by the affected Participant(s).
7.2Termination.


The Compensation Committee may terminate the Plan at any time. Termination of
the Plan shall not result in the forfeiture or cancellation of any Participant’s
Incentive Award(s) which have already been awarded but under which payments have
not yet been made, unless otherwise agreed to by the affected Participant(s).
VIII.
ADMINISTRATION



8.1Administration of the Plan.


This Plan has been adopted by the stockholders of Franklin Resources, Inc. and
shall be administered by the Compensation Committee.
The Compensation Committee shall have the sole authority, in its absolute
discretion, to adopt, amend, and rescind such policies and procedures as, in its
opinion, may be advisable in the administration of the Plan, to construe and
interpret the Plan, the policies and procedures, and any instruments evidencing
Incentive Awards and to make all other determinations deemed necessary or
advisable for the administration of the Plan. All decisions, determinations, and
interpretations of the Compensation Committee shall be binding on all
Participants.


The Plan is intended to meet the requirements of the rules promulgated by the
Securities and Exchange Commission under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and shall be administered and construed
accordingly.


The Compensation Committee shall have the right, solely with respect to any
Participants who are not United States residents or subject to United States
law, to vary from the provisions of the Plan to preserve its incentive features
(subject to applicable law in the applicable jurisdiction).




5

--------------------------------------------------------------------------------





8.2Non-alienation of Benefits.


No benefit under this Plan may be sold, assigned, transferred, conveyed,
hypothecated, encumbered, anticipated, or otherwise disposed of, and any attempt
to do so shall be void other than by will or the laws of inheritance upon death
of the Participant. No such benefit shall, prior to receipt thereof by a
Participant, be in any manner subject to the debts, contracts, liabilities,
engagements, or torts of such Participant.
8.3No Contract or Effect on Employment.


This Plan is not intended to be, and should not be construed to be, an
employment contract or any other contract or agreement or as a guarantee of
employment for any particular period of time. This Plan also does not create any
express or implied contract or promise for the payment or award of any Incentive
Award or other compensation or benefit. Nothing in this Plan shall be construed
to limit, change or contradict in any way any of the Company’s personnel
policies and procedures particularly, without limitation, the Company’s right to
terminate a Participant’s employment at any time for any reason whatsoever with
or without cause. Likewise, nothing in this Plan provides an agreement or
understanding, express or implied, that the Company (a) will employ a
Participant in any particular position or for a particular length of time,
(b) will ensure participation in any incentive programs, or (c) will award any
awards under such programs.
8.4Applicable Law.


The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, with the exception of Delaware’s conflict of
laws provisions.
8.5Mandatory Alternative Dispute Resolution.


The Participant and the Company agree to resolve all disputes arising under the
Plan or involving the participation by Participant in the Plan exclusively
through Alternative Dispute Resolution, including direct discussion and
mandatory mediation, followed, if necessary, by final and binding arbitration in
accordance with the Company’s dispute resolution policies and the Participant’s
ADR Agreement with the Company then in effect.
IX.
FORFEITURE OF INCENTIVE AWARDS



9.1Forfeiture Pursuant to Restatement of Financial Results.


Notwithstanding any other provision of this Plan to the contrary, in the event
that (i) the Company issues a restatement of financial results to correct a
material error; (ii) the Compensation Committee determines, in good faith, that
a Participant’s fraud or willful misconduct was a significant contributing
factor to the need to issue such restatement; and (iii) some or all of an award
awarded to that Participant prior to such restatement (the “Relevant Award”)
and/or shares of Stock or mutual fund shares that were awarded and/or other
property earned by the Participant prior to such restatement (the “Relevant
Property”) would not have been awarded and/or earned, as applicable, based upon
the restated financial results, the Participant shall immediately return to the
Company the Relevant Award and the Relevant Property, including any property
received with respect to that Relevant Award or Relevant Property, including any
pre-tax income derived from any disposition of it, and shares of Stock, mutual
fund shares or other property previously received in settlement of a Relevant
Award that would not have been awarded and/or earned based upon the restated
financial results (the “Repayment Obligation”), and any and all such Relevant
Award or Relevant Property (whether or not vested) shall immediately be
forfeited. The Company shall be able to enforce the Repayment Obligation by all
legal means available, including, without limitation, by withholding such amount
from other sums owed by the Company to the Participant.




6

--------------------------------------------------------------------------------





9.2Forfeiture Pursuant to Fraud or Breach of Securities Law.


(a)Notwithstanding any other provision of this Plan to the contrary, in the
event that the Participant:


(i)is convicted by any court for fraud;


(ii)is finally adjudicated by any court or is otherwise finally determined by a
Regulatory Agency to be in violation of any Securities Law where the violation
related to a period of time during which the Participant was an employee; or


(iii)enters into a settlement agreement with a Regulatory Agency, with or
without admission of any liability, in relation to or in connection with an
allegation concerning a violation of any Securities Law by the Participant where
the violation or alleged violation related to a period of time during which the
Participant was an employee, and the terms of the settlement agreement result in
(x) the Participant making, or being required to make, payment of any penalty or
a payment in lieu of any penalty or redress in respect of such violation, or
alleged violation; (y) the publication of any statement of reprimand or censure;
or (z) the Participant suffering any other penalty including (without
limitation) suspension or termination of his status for the purposes of any
Securities Law, each of the Participant’s Incentive Awards under the Plan, if
and to the extent that it has not been awarded or paid, shall immediately be
forfeited without any payment to the Participant therefor and the Participant
will immediately cease to have any further rights over or interest in such
award; provided, however, that in such event Equity Awards (other than Mutual
Fund Units) shall be subject to the terms of the 2002 Universal Stock Incentive
Plan and the applicable award agreement(s) underlying such Equity Awards and
Equity Awards that are Mutual Fund Units shall be governed by this Plan.
Notwithstanding the foregoing, the Compensation Committee may determine, in its
sole discretion, that only a portion of the Participant’s award specified by the
Compensation Committee (or no such portion of the award) shall be forfeited.
However, there is no obligation, either expressed or implied, that the
Compensation Committee must actually consider causing only a portion (or no such
portion) of the Participant’s award to be forfeited.


For the purposes of Section 9.2, the following words shall have the following
meanings:
“Regulatory Agency” shall mean in any jurisdiction any department of government,
independent agency, authority appointed by statute or by government in
connection with the supervision and or enforcement of any Securities Law
including, but not limited to, the U.S. Securities and Exchange Commission;
“Securities Law” shall mean any enactment, law, statute, rule, requirement or
regulation in any jurisdiction relating to Securities that is or was applicable
to the Company or that is or was applicable to the Participant;
“Securities” shall mean any shares, bonds, derivatives or other financial
instruments or financial assets or any interest therein.
9.3Other Repayment or Forfeiture.


Any benefits Participants may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with (i) any applicable listing
standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (ii) similar laws, and implementing rules and regulations, of the
European Union (as implemented by its member states and by the European
Securities and Markets Authority) and of any other jurisdiction and (iii) any
policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to
Participant.


7

--------------------------------------------------------------------------------





* * *
This Plan was originally approved by the stockholders of Franklin Resources,
Inc. on January 19, 1994. The stockholders of Franklin Resources, Inc. approved
an amendment of the Plan on January 24, 1995. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on
December 11, 2003 to (a) provide that up to 20% of pre-tax operating income may
be allocated to the Award Pool by the Compensation Committee and (b) give broad
discretion to the Compensation Committee in determining the amount of Incentive
Awards payable to Participants in the Plan, which amendment and restatement was
approved by the stockholders of Franklin Resources, Inc. on January 29, 2004.
The Board of Directors of Franklin Resources, Inc. approved an amendment and
restatement of the Plan on December 16, 2004 to provide that Incentive Awards
may be paid in Options, SARs, Stock Awards and Restricted Stock Unit Awards,
which amendment and restatement was not subject to the approval of the
stockholders of Franklin Resources, Inc. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on
September 22, 2005 principally to (a) provide that the allocation of actual
amounts to the Award Pool, Associates’ Pool(s) and/or Principals’ Pool(s) for a
Plan Year and the determination and payment of actual Incentive Awards for a
Plan Year may be made in advance of the completion of such Plan Year and
(b) make various conforming and other technical changes to the Plan, which
amendment and restatement was not subject to the approval of the stockholders of
Franklin Resources, Inc. The Board of Directors of Franklin Resources, Inc.
approved an amendment and restatement of the Plan on December 16, 2005
principally to change the governing law of the Plan to Delaware, which amendment
and restatement was not subject to the approval of the stockholders of Franklin
Resources, Inc. The Board of Directors of Franklin Resources, Inc. approved an
amendment and restatement of the Plan on December 13, 2006 principally to make
clarifying and technical changes to the Plan, which amendment and restatement
was not subject to the approval of the stockholders of Franklin Resources, Inc.
The Board of Directors of Franklin Resources, Inc. approved an amendment and
restatement of the Plan on March 16, 2010 principally to (a) make clarifying and
technical changes to the Plan, including to extend certain administrative
authority to appropriate officers and members of management personnel in
addition to the Compensation Committee, as well as (b) include a clawback
provision providing for the forfeiture of Incentive Awards by a Participant in
the context of certain material financial restatements resulting from such
Participant’s misconduct, which amendment and restatement was not subject to the
approval of the stockholders of Franklin Resources, Inc. The Board of Directors
of Franklin Resources, Inc. approved an amendment and restatement of the Plan on
October 22, 2012 to permit additional committees established by the Board to act
under the Plan to the extent of the authority awarded to any such committee,
which amendment and restatement was not subject to the approval of the
stockholders of Franklin Resources, Inc. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on October 20,
2014 to amend the clawback provision to also provide for the forfeiture of
Incentive Awards by a Participant in the case of certain circumstances involving
fraud or breach of securities laws by the Participant, any applicable listing
standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and, similar laws, and implementing rules and regulations, of the European Union
(as implemented by its member states and by the European Securities and Markets
Authority) and of any other jurisdiction, which amendment and restatement was
not subject to the approval of the stockholders of Franklin Resources, Inc. The
Board of Directors of Franklin Resources, Inc. approved an amendment and
restatement of the Plan on June 14, 2016 to amend the Plan in certain respects
to clarify the rights of Participants and make other conforming changes, which
amendment and restatement was not subject to the approval of the stockholders of
Franklin Resources, Inc. The Board of Directors of Franklin Resources, Inc.
approved an amendment and restatement of the Plan on December 10, 2019 to
(a) increase the maximum amount to be allocated to the Award Pool from twenty
percent (20%) of PBOI to thirty percent (30%) of PBOI, and (b) make clarifying
and technical changes to the Plan, including to Sections 5.1 and 5.2 of the
Plan.
FRANKLIN RESOURCES, INC.




8